                                       Case 3:17-cv-04032-WHA Document 145 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   LONE STAR SILICON INNOVATIONS
                                       LLC,
                                  11                                                       No. C 17-04032 WHA
                                                     Plaintiff,
                                  12
Northern District of California




                                              v.
 United States District Court




                                  13                                                       ORDER RE STATUS UPDATE
                                       NANYA TECHNOLOGY
                                  14   CORPORATION, et al.,
                                  15                 Defendants.

                                  16

                                  17        The parties shall please update the Court on the status of the relevant inter partes reviews

                                  18   and appeals by DECEMBER 11 AT 5:00 P.M.

                                  19       IT IS SO ORDERED.

                                  20

                                  21   Dated: December 1, 2020.

                                  22

                                  23
                                                                                             WILLIAM ALSUP
                                  24                                                         UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
